This cause came on for further consideration upon the respondent Charles A. McCrae’s filing of a second application for reinstatement.
The court comes now to consider its order of March 15, 1990, suspending respondent, Charles A. McCrae, from the practice of law in Ohio for a term concurrent with his term of suspension from the practice of law in the Commonwealth of Kentucky, in accordance with Gov. Bar R. V(44). Respondent has complied with that order and with the provisions of Gov. Bar R. V(24). Therefore,
IT IS ORDERED by the court that *614Charles A. McCrae be; and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier cases, see [1990], 50 Ohio St. 3d 603, 552 N.E. 2d 631; and [1990], 51 Ohio St. 3d 713, 556 N.E. 2d 189.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.